Citation Nr: 0415242	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-20 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
compound fracture of the left wrist and radius, currently 
evaluated as 30 percent disabling.  

2.	Entitlement to an increased rating for osteomyelitis of 
the right hip, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in November 2003.  


REMAND

The veteran is claiming increased evaluations for his service 
connected left wrist and arm fracture residuals and for 
osteomyelitis of the right hip.  While he was examined for 
compensation purposes in September 2002, he testified at his 
hearing on appeal in November 2003 that he did not believe 
that this evaluation was sufficient for rating purposes.  It 
is noted that at the time of his hearing, he stated that he 
had neurologic disability of the left arm.  This has not been 
evaluated.  Nor were range of motion studies undertaken and, 
while it was noted that an X-ray study had been performed on 
an outpatient basis at a VA medical Center (VAMC) in April 
2000, a copy of this report, or any other VA outpatient 
treatment records have not been associated with the claims 
file.  

Moreover, it is noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The veteran has significant complaints of 
pain and has contended that this has interfered with his 
ability to maintain employment to the point where he was 
forced to retire.  In light of the nature of his complaints, 
the Board finds that the most recent VA physical examination 
is inadequate for evaluation purposes and that further 
development of the evidence is necessary in this case.  Hyder 
v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, orthopedic 
and neurologic examinations of the appellant should be 
scheduled.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should obtain copies of 
records of all treatment that the veteran 
has received at the VAMC since January 
2000.  

2.  The RO should ask the veteran to 
identify the private physician discussed 
at the November 2003 hearing (transcript 
p. 15), then take steps to obtain any 
records of treatment for the veteran's 
hip disability.

3.  The appellant should be scheduled for 
VA joint and nerve examinations to 
determine the current extent of 
disability associated with his left upper 
extremity fracture and the osteomyelitis 
of the right hip.  The claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination, and the examiner(s) 
should acknowledge such review in the 
examination report.  The examiners must 
provide a thorough description of the 
appellant's service-connected disorders 
and render objective clinical findings 
concerning the severity of the 
disability, to include observations of 
limitation of motion, pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  In 
addition, the respective scars should be 
described and measured.  The examiners 
must then render an opinion concerning 
the effect of the appellant's service-
connected disability on his ordinary 
activity and his ability to obtain and 
maintain employment.  The examiners 
should provide a rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


